DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species X (figures 8-10A) in the reply filed on 9/13/22 is acknowledged.  The traversal is on the grounds that Species III, V and XI, which includes figures 3A-3D, 6C-6C2, 6E, 6B, 6D1-6D2 and 11-14 should be included since all of the elected Species III, V, X and XI should be examined together as these species since all the listed species:
1)  Uses the same searching; and
2)  Does not burden the USPTO nor the examiner in the examination and prosecution of this application.
This is not found persuasive because:
1)  Different search strategies and queries would need to be employed for different species and the amount of strategies and queries would be compounded for each additional species. 
2)  The number of distinct elements and combinations of elements which would need to be looked for when examining additional species, along with the additional strategies and queries mentioned above would indeed cause a burden to the examiner.
The examiner cannot speak to the burden on the USPTO.
The requirement is still deemed proper and is therefore made FINAL.

The applicant has failed to identify the claims encompassed by the elected species (note the requirement on page 3 of the correspondence of 7/13/22).  
With respect to the claims:
Claim 1 recites “at least one waveguide optically coupled to the at least one LED light source to receive at least a portion of the light rays and at least one non-directional light-emitting element surrounding the directional light-emitting element and optically coupled to the at least one waveguide”.  Claim 1 does NOT read on elected Species X, as figures 8-10A do not show both a waveguide optically coupled to the LED light source and a non-directional light-emitting element surrounding the directional light-emitting element.  Furthermore, specification paragraphs 0079-0097, which describes figures 8-10A, fail to recite “waveguide”.
Therefore, claim 1 and claims 3, 5 and 10-13 which depend from claim 1, do not read on the elected species and are non-elected and will not be examined at this time.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 32-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 18 and 32-37 recites a “waveguide” which fails the enablement requirement.  Species X, as figures 8-10A do not show a waveguide and   specification paragraphs 0079-0097, which describes figures 8-10A, fail to recite “waveguide”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18 and 32-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 17, line 8, the use of the “and/or” is prima face indefefinite as it is not possible to tell with certaininty what elements are to be considered as part of the claim.  For example, are the elements and limitations after the “and/or” required to be part of the claims?
Claims 18 and 32-37 recites a “waveguide” which is unclear.  Species X, as figures 8-10A do not show a waveguide and   specification paragraphs 0079-0097, which describes figures 8-10A, fail to recite “waveguide”.
With respect to claim 32, line 4, “the waveguide” does not have proper antecedent basis.
Claims 33-37 is indefinite as depending on an unclear and indefinite claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 17-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/388,555 (reference application) (claims were filed 9/8/22). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements and limitations are recited or suggested by the copending claims, as follows:
(This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented}.

With respect to instant claim 17, copending Application No. 16/388,555, claim 8, recites an LED luminaire comprising: at least one directional light-emitting element [claim 2, line 4] configured to emit directional light from the luminaire [claim 2, line 11]; at least one non-directional light-emitting element [light guide] configured to emit non-directional light from the luminaire [claim 2, line 13-14], each of the at least one non-directional light-emitting element encircling one of the at least one directional light-emitting element [claim 8, the “passage through the light guide indicates ‘encircling”]; and at least one LED light source for [inherently] emitting light and being optically coupled to at least one of the at least one directional light-emitting element [claim 2, lines 6-10] and/or the at least one non-directional light- emitting element [claim 2, lines 13-14].  
With respect to instant claim 18, copending Application No. 16/388,555, claim 6 recites the at least one non-directional light-emitting element comprises at least one waveguide [claim 2, lines 13-14: waveguide is broader than light guide].  
With respect to instant claim 19, copending Application No. 16/388,555, claim 2, recites an LED luminaire, comprising: a. a luminaire housing defining a light output region; b. a light guide configured to be located at the light output region, the light guide defining at least one directional light source location thereon; c. at least one LED light engine located within the luminaire housing, comprising: i. at least one LED light source; and 3Attorney Docket No.: 67568-326023Client Reference: AXS-SRR3/USCIP ii. a shroud having a shroud periphery and configured to operatively position the LED light source therein and inwardly spaced from the shroud periphery; [claim 2, line 1-8] iii. the shroud periphery being positionable adjacent the light guide at the directional light source location, to deliver directional light via the directional light source location to a target location, in a target region beyond the luminaire [claim 2, lines 10-12]; iv. wherein the light guide is configured to optically couple with the shroud [claim 2, line 13: the copending claim recites “the light guide is configured to optically couple with the a light source in the housing” and “the luminaire housing comprising: ...LED light source; a shroud” the instant “shroud” is equivalent to the copending claimed “housing”], and the shroud is configured to optically couple with the LED light source to define a non- directional light output to deliver non-directional light [claim 2, lines 13-14: the copending claim recites “the light guide is configured to optically couple with the a light source in the housing” and “the luminaire housing comprising: ...LED light source; a shroud” the instant “shroud” is equivalent to the copending claimed “housing”].  
With respect to instant claim 21, copending Application No. 16/388,555, claim 6, recites “the shroud periphery is secured to the light guide” which inherently implies a coupling region but the reference does not disclose the peripheral surface is annular coupling region.
It would have been an obvious matter of design choice to form the coupling region of copending Application No. 16/388,555, claim 6, to be annular, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.

Claims 17-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,247,160. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements and limitations are recited or suggested by the patented claims, as follows:
With respect to instant claim 17, U.S. Patent No. 10,247,160, claim 6, recites an LED luminaire comprising [claim 1, line 1]: at least one directional light-emitting element [claim 1, line 13] configured to emit directional light from the luminaire [claim 1, line 15]; at least one non-directional light-emitting element [claim 1, line 13] configured to [inherently] emit non-directional light from the luminaire, each of the at least one non-directional light-emitting element encircling one of the at least one directional light-emitting element [claim 6, the “passing through” which inherently mean “encircling”]; and at least one LED light source for emitting light [claim 1, line 9] and being optically coupled to at least one of the at least one directional light-emitting element [claim 1, lines 9-12 and 15] and/or the at least one non-directional light- emitting element [claim 1, line 18-21].  
With respect to instant claim 18, U.S. Patent No. 10,247,160, claim 6, recites the at least one non-directional light-emitting element comprises at least one waveguide [claim 1, lines 18-21].  
With respect to instant claim 19, U.S. Patent No. 10,247,160, claim 1, recites an LED luminaire, comprising: a. a luminaire housing defining a light output region; b. a light guide configured to be located at the light output region, the light guide defining at least one directional light source location thereon; c. at least one LED light engine located within the luminaire housing, comprising: i. at least one LED light source; and 3Attorney Docket No.: 67568-326023 Client Reference: AXS-SRR3/USCIP ii. a shroud having a shroud periphery and configured to operatively position the LED light source therein and inwardly spaced from the shroud periphery; iii. the shroud periphery being positionable adjacent the light guide at the directional light source location, to deliver directional light via the directional light source location to a target location, in a target region beyond the luminaire [claim 1, lines 1-17]; iv. wherein the light guide is configured to optically couple with the shroud [claim 1, lines 18-19: the copending claim recites “the light guide is configured to optically couple with the a light source in the housing” and “the luminaire housing comprising: ...LED light source; a shroud”, claim 1, lines 6-9, the instant “shroud” is equivalent to the copending claimed “housing”], and the shroud is configured to optically couple with the LED light source to define a non-directional light output to deliver non-directional light [claim 1, line 19-21: the copending claim recites “the light guide is configured to optically couple with the a light source in the housing” and “the luminaire housing comprising: ...LED light source; a shroud”, claim 1, lines 6-9, the instant “shroud” is equivalent to the copending claimed “housing”].  
With respect to instant claim 21, U.S. Patent No. 10,247,160, claim 4, recites “the shroud periphery is secured to the light guide” which inherently implies a coupling region but the reference does not disclose the peripheral surface is annular coupling region.
It would have been an obvious matter of design choice to form the coupling region of U.S. Patent No. 10,247,160, claim 4, to be annular, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17, 18 and 32-37 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Van Bommel et al. (2014/0140096).
With respect to claim 17, Van Bommel discloses an LED luminaire [figure 2j] comprising: at least one directional light-emitting element [60] configured to emit directional light from the luminaire; at least one non-directional light-emitting element [135, 150] configured to emit non-directional light from the luminaire, each of the at least one non-directional light-emitting element [135, 150] encircling one of the at least one directional light-emitting element [60]; and at least one LED light source [110] for emitting light and being optically coupled to at least one of the at least one directional light-emitting element [60] and/or the at least one non-directional light-emitting element [135, 150].  
With respect to claim 18, Van Bommel discloses the at least one non-directional light-emitting element [135, 150] comprises at least one waveguide [135].
With respect to claim 32, Van Bommel discloses the at least one non-directional light-emitting element [135, 150] is configured with an outer optically transmissive structure to provide a central inner passage extending between a region adjacent the at least one LED light source [110] and an interface with the waveguide [135].  
With respect to claim 33, Van Bommel discloses the at least one waveguide [135] further comprises a waveguide [135] optically coupled to the at least one non-directional light-emitting element [150].  
With respect to claim 34, Van Bommel discloses the waveguide presents an annular peripheral surface at the interface to define an annular coupling region [part of 135 surrounding 150] between the at least non-directional light-emitting element [150] and the waveguide [135]. 
With respect to claim 35, Van Bommel discloses the waveguide [135] is configured to define a directional light-transmissive zone [defined by element 60] on the waveguide to transmit the directional light therethrough, and wherein the light-transmissive zone is defined within the annular coupling region.  
With respect to claim 36, Van Bommel discloses the directional light-transmissive zone [defined by element 60] includes a passage through the waveguide [the directional light transmissive zone extends through element 35, figure 2j].  
With respect to claim 37, Van Bommel discloses the at least one non-directional light emitting element [150] is configured to form the interface with the waveguide [135], following the coupling of an outer region of the at least one non-directional light emitting element [150] and an inner cross-sectional surface of the waveguide [135] at the coupling region [defined by the region where elements 135 and 150 meet].

Allowable Subject Matter
Claims 19 and 21 would be allowable if the double patenting rejections, set forth in this Office action, were overcome.

Claims 20 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
In an LED luminaire, prior art fails to show or suggest the combination of elements and limitations including a luminaire housing defining a light output region; b. a light guide configured to be located at the light output region, the light guide defining at least one directional light source location thereon; c. at least one LED light engine located within the luminaire housing, comprising: i. at least one LED light source; and 3Attorney Docket No.: 67568-326023 Client Reference: AXS-SRR3/USCIP ii. a shroud having a shroud periphery and configured to operatively position the LED light source therein and inwardly spaced from the shroud periphery; iii. the shroud periphery being positionable adjacent the light guide at the directional light source location, to deliver directional light via the directional light source location to a target location, in a target region beyond the luminaire; iv. wherein the light guide is configured to optically couple with the shroud, and the shroud is configured to optically couple with the LED light source to define a non- directional light output to deliver non-directional light.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ngai (9,212,796) is a US copy of a previously cited foreign reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA K TSO/           Primary Examiner, Art Unit 2875